  Exhibit 10.2


 
VOTING PROXY AGREEMENT
 
This Voting Proxy Agreement (thee "Agreement") is entered into this 20th day of
December, 2018, by and between the undersigned (the "Grantee"), Level Brands,
Inc., a North Carolina corporation (the “Parent”) and Seymour G. Siegel who is
appointed proxy hereunder (the "Proxyholder").
 
WHEREAS, on December 3, 2018 the Parent, AcqCo LLC, a North Carolina limited
liability company and a wholly owned subsidiary of the Parent (“Merger Sub”),
cbdMD LLC, a North Carolina limited liability company and wholly owned
subsidiary of the Parent (“Sub LLC”), and Cure Based Development, LLC, a Nevada
limited liability company (the “Company”) entered into that certain Agreement
and Plan of Merger (the “Merger Agreement”) pursuant to which the Merge Sub was
merged into the Company and the Company was merged into the Sub LLC (the
“Mergers”).
 
WHEREAS, the Grantee was a Company Member of the Company prior to the Merger.
 
WHEREAS, the Grantee will receive certain contractual rights to receive an
aggregate of 8,750,000 shares of the Parent’s common stock representing the
Second Tranche Shares (as such term is defined in the Merger Agreement) in the
amounts, and upon the events, set forth in the Merger Agreement (the “Parent
Common Stock”).
 
WHEREAS, execution and delivery of this Agreement by the Grantee is a condition
to the execution and delivery of the Merger Agreement by the Parent, the Merger
Sub and the Sub LLC, and by the Company, respectively.
 
NOW, THEREFORE, in order to induce the Parent, the Merger Sub, the Sub LLC and
the Company to enter into the Merger Agreement and in consideration of the
mutual covenants and agreements set forth herein, the parties hereto agree as
follows:
 
1.           
Recitals; Definitions. The foregoing recitals are true and correct and are
incorporated herein by such reference. Capitalized terms not otherwise defined
herein shall have the same meaning ascribed to them in that certain Merger
Agreement, of even date herewith.
 
2.           
Irrevocable Proxy. The Grantee hereby irrevocably constitutes and appoints the
Proxyholder the true and lawful attorney, agent and proxy, with full power of
substitution, for the Grantee for the the shares of the Parent Common Stock that
the Grantee has a contractual right to receive set forth on Exhibit A attached
hereto and incorporated herein, and for the respective periods set forth in such
exhibit (the “Proxy Periods”), for and in the name, place and stead of the
Grantee, and to vote such shares of Parent Common Stock at any and all meetings
of the shareholders of the Parent, whether regular or special, and at any
adjournment or adjournments thereof, and to execute with respect to said shares
of Parent Common Stock any and all instruments, consents, directions or other
documents relative to the corporate affairs of the Parent or calling for the
approval or disapproval of any corporate act or transaction by the shareholders
of the Parent, and the Grantee does hereby authorize and empower the Proxyholder
to vote or otherwise act, as aforesaid, upon any and all matters and questions
relating to the Parent of whatsoever nature and kind, with all powers the
Grantee would possess as a shareholder if this proxy had not been granted.
During the applicable Proxy Periods, the Proxyholder shall vote the Parent
Common Stock in accordance with the recommendation of a majority of the
independent members of the Parent’s Board of Directors.
 
1

 
 
3.           
Prior Proxies. The Grantee hereby ratifies, confirms and approves everything
lawful that the Proxyholder may do by virtue hereof. The Grantee hereby
represents the Grantee has not executed prior proxies covering any shares of
Parent Common Stock.
 
4.           
Proxy Coupled with an Interest. This proxy is being given simultaneously with
closing of the Mergers. It is uunderstood and agreed by the Grantee that this
proxy is being given as a material part of the consideration for the
consummation of the Mergers and that the consummation of the Mergers is
conditioned upon the execution and delivery of this Agreement. All power and
authority hereby conferred is coupled with an interest and is irrevocable, shall
not be terminated by any act of Grantee or by operation of law, by lack of
appropriate power or authority, or by the occurrence of any other event or
events and shall be binding upon all beneficiaries, heirs at law, legatees,
distributees, successors, assigns and legal representatives of Grantee. If after
the execution of this Agreement the Grantee shall cease to have appropriate
power or authority, or if any other such event or events shall occur, the
Proxyholder is nevertheless authorized and directed to vote the Parent Common
Stock in accordance with the terms of this Agreement as if such lack of
appropriate power or authority or other event or events had not occurred and
regardless of notice thereof.
 
5.           
Scope of Proxy. Until the termination of this Agreement and the proxy granted
hereby, the Proxyholder shall possess in respect of the Parent Common Stock
deposited hereunder, and shall be entitled to, in his sole, absolute and
uncontrolled discretion, all of the rights and powers granted hereunder,
including but not by way of limitation, the right to consent for every purpose
and to vote or otherwise act with respect to any and all matters and questions
of whatsoever kind and nature, including, but not by way of limitation: (i) the
purchase, sale, acquisition or other disposition of all or any part of the
assets and business of the Parent; (ii) the readjustment of its capital
structure; or (iii) the reorganization of the Parent.
 
6.           
Relationship; Delegation. The Proxyholder is the Chairman of the Audit Committee
of the Parent and is deemed to be an “independent director” under the rules and
regulations of the NYSE America, LLC. The Proxyholder may appoint aany other
person or persons who is then currently serving on the Parent’s Board of
Directors and meets the definition of an “independent director” under the rules
and regulations of the NYSE American, LLC, or any successor stock exchange on
which the Parentt’s securities are then listed, to represent him at any meeting
of the shareholders of the Parent and at such meeting to vote and otherwise to
exercise all rights appurtenant to the proxy granted hereby; and such person or
persons appointment shall be deemed the proxy and power of attorney for the
Grantee. The Proxyholder may also cause the Parent Common Stock subject to the
proxy granted hereunder to be voted and the rights appurtenant thereto to be
exercised in any other appropriate and lawful manner.
 
7.           
Liability. In voting the Parent Common Stock subject to the proxy granted
hereunder, or acting with respect to this Agreement, the Proxyholder assumes no
responsibility and shall incur no liability because of any act which he may do
or omit to do while acting in good faith. Any act done or omitted by the
Proxyholder pursuant to the advice of his own attorneys shall be conclusive
evidence of such good faith. The Proxyholder in his individual capacity or any
concern in which he may have an interest may deal with the Parent as if he in
fact were not a Proxyholder hereunder and, without limiting the generality of
the foregoing, any such dealing approved by a majority of the independent
directors of the Parent (as that term is defined in the rules of the stock
exchange on which the Parent’s securities are there listed) shall be
conclusively presumed to be fair to the Parent.
 
2

 
 
8.           Legend. The Grantee hereby agrees that each outstanding certificate
representing the shares Parent Common Stock shall during the applicable Proxy
Period, in addition to any other legends as may be required in compliance with
the Merger Agreement Federal securities laws, bear a legend reading
substantially as follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING PROXY AGREEMENT DATED DECEMBER 20, 2018 BY AND BETWEEN
LEVEL BRANDS, INC., THE SHAREHOLDER LISTED ON THE FACE HEREOF AND THE
PROXYHOLDER.”
 
A copy of this Agreement shall be filed with Parent's transfer agent of record.
 
9.           
Power and Authority. The Grantee has the right, power and authority to execute
and deliver this Agreement and to perform his or her obligations hereunder; such
execution, delivery and performance will not violate any applicable law, rule or
regulation or any outstanding agreement or instrument to which the Grantee is a
party. This Agreement constitutes a legal, valid and binding agreement on the
part of the Grantee enforceable against the Grantee in accordance with its
terms.
 
10.           
Effect of Invalidity. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.
 
11.           
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.
 
12.           
Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the North Carolina without giving effect to the
conflicts of laws principles thereof. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the Proxyholder shall be entitled to specific performance of the
terms hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any state or federal court sitting in Charlotte, North Carolina, this being
in addition to any other remedy to which such party is entitled at law or in
equity. Each of the parties hereby further waives (a) any defense in any action
for specific performance that a remedy at law would be adequate and (b) any
requirement under any law to post security as a prerequisite to obtaining
equitable relief.
 
 
3

 
 
 
13.           
Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.
 
14.           Role of Counsel. The Grantee acknowledges his understanding that
this Agreement was prepared at the request of the Parent by Pearlman Law Group
LLP, its counsel, and that such firm did not represent the Company or the
Grantee in conjunction with this Agreement, the Mergers or any of the related
transactions. The Grantee, as further evidenced by his signature below,
acknowledges that he has had the opportunity to obtain the advice of independent
counsel of his choosing prior to his execution of this Agreement and that he has
availed himself of this opportunity to the extent he deemed necessary and
advisable.
 
[signature page to follow]
 
 
4

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
Parent:
 
 
 
Level Brands, Inc.
 
By:
/s/ Mark S. Elliott
 
 
Mark S. Elliott, Chief Financial Officer and Chief Operating Officer
 
 
 
 
Grantee:
 
 
 
 
CBD Holding, LLC
 
 
 
 
By:
/s/ R. Scott Coffman
 
 
R. Scott Coffman, Manager
 
 
 
 
 
 
 
Proxyholder:
 
 
 
 
/s/ Seymour G. Siegel
 
Seymour G. Siegel

 
5

 

Exhibit A
 
Number of Shares
Proxy Period Expires
 
 
2,187,500
December 20, 2019
 
 
2,187,500
December 20, 2020
 
 
2,187,500
December 20, 2022
 
 
2,187,500
December 20, 2024
8,750,000
 

 
 
 
6
